      EXHIBIT A




Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 1 of 12
                                                                                                   Electronically Filed - Cass - October 09, 2020 - 02:03 PM
                                                                            20CA-CC00227

                                                                                                                                                               !
              IN THE CIRCUIT COURT OF CASS COUNTY, MISSOURI
                                                                                                                                                               |


CHERYL KYLE                                                                                                                                                    I
11303 Bristol Terrace
Kansas City, MO 64134,

                Plaintiff,

v.                                                  Case No. _
                                                    Court No.
SAM’S EAST, INC. d/b/a RAYMORE
SAM’S CLUB NO. 8243
[Serve:  CT Corporation System
         120 South Central Ave.
         Clayton, MO 63105]

                Defendant.

                                PETITION FOR DAMAGES

       For her petition against the above-named defendant. Plaintiff Cheryl Kyle states

and alleges that:

                              Parties. Jurisdiction, and Venue

       1.      Plaintiff is an individual who resides and is a citizen of the state of Missouri.

       2.     Defendant Sam’s East, Inc. d/b/a Raymore Sam’s Club No. 8243

(hereinafter “Sam’s Club”) is a corporation organized and existing under the laws of the

State of Arkansas, which is transacting business in the State of Missouri. Defendant

owns and operates a discount store located at 141 Dean Avenue in Raymore, Cass

County, Missouri.




                                                1



            Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 2 of 12
                                          EXHIBIT A
                                                                                               Electronically Filed - Cass - October 09, 2020 - 02:03 PM
        3.       Defendant can be served with process by delivering a copy of this petition

and a summons to its registered agent CT Corporation System, 120 South Central Ave.,

Clayton, MO 63105

        4.      The injuries sustained by the plaintiff occurred in Cass County, Missouri,

and, therefore, venue is proper in this Court.

                                      General Allegations

        5.           Sam’s Club is, and was on March 19, 2020, the owner, occupier or

possessor of a discount store located at 141 Dean Avenue in Raymore, Cass County,

Missouri (hereinafter “the premises”).

        6.           Plaintiff was on March 19, 2020 a customer of the Sam’s Club

aforementioned and was regularly invited by Sam’s Club to enter and remain on the

premises for a purpose directly or indirectly connected with the business in which Sam’s

Club was engaged.

        7.        At approximately 1:10 o’clock p.m. on March 19, 2020, Plaintiff was

walking into the Sam’s Club front entrance when she slipped and fell in liquid on the

floor. As she slipped, she fell to the ground.

        8.       Plaintiff slipped in a clear fluid on the floor which appeared to be water.

The water was difficult to see and made the premises unreasonably dangerous for invitees

using it.

       9.        At all times material to the subject matter of this lawsuit, the premises


                                                2



             Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 3 of 12
                                           EXHIBIT A
                                                                                                  Electronically Filed - Cass - October 09, 2020 - 02:03 PM
above-mentioned were maintained and exclusively controlled by Sam’s Club.

        10.    At all times material to the subject matter of this lawsuit. Plaintiff exercised

reasonable and due care for her own safety, health and well-being. Plaintiff did not

know, and by using ordinary care, could not have known, that there was liquid on the

floor of Defendant’s grocery store or that the liquid presented an unreasonably dangerous

or unsafe condition.

                                           Count I
                                 (Negligence vs. Sam’s Club)

        For the first count of her petition in this action, Plaintiff states and alleges that:

        11.      Each of the preceding paragraphs of this petition is incorporated into this

Count as though fully set forth.

        12.      As the owner, occupier or possessor of the premises, Sam’s Club owed a

duty to exercise reasonable and ordinary care to ensure that the premises were reasonably

safe.    Sam’s Club also owed a duty to Plaintiff to warn her of all of the premises’

dangerous conditions.

        13.      The liquid on the floor which caused Plaintiff to slip and fall presented a

dangerous and unsafe condition, involving an unreasonable risk of harm or injury to

Plaintiff and other Sam’s Club customers in that the liquid created a slip hazard.

        14.       Sam’s Club knew of, or by the exercise of reasonable care, could have

known of the dangerous and unsafe condition presented by the liquid on the floor, and

Sam’s Club knew or could have known that the dangerous and unsafe condition involved

                                                3



         Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 4 of 12
                                          EXHIBIT A
                                                                                                 Electronically Filed - Cass - October 09, 2020 - 02:03 PM
an unreasonable risk of harm or injury to Plaintiff and other customers.

       15.           Sam’s Club breached the duties it owed to Plaintiff and was thereby

negligent in that it failed to use reasonable and ordinary care to ensure that the premises it

owned, occupied or possessed were reasonably safe for receiving customers by correcting

the dangerous condition presented by the liquid on the floor, and/or failed to warn

Plaintiff about the dangerous and unsafe condition despite the fact that Sam’s Club knew

or could have known that the premises were unsafe.

       16.         As a direct and proximate result of Sam’s Club negligent actions and/or

omissions, Plaintiff sustained serious, permanent, and debilitating injuries to her person

including, but not limited to, an injury to her right knee. In addition, Plaintiff incurred,

and will in the future continue to incur, the following damages:

              a.        Hospitalization, medical and other related health care

              expenses that Plaintiff would not have incurred but for the

              injuries she sustained as a result of Sam’s Club negligence;

              b.       Great physical pain, suffering, loss of enjoyment of life

              and mental anguish that Plaintiff would not have experienced

             but for the injuries she sustained as a result of Sam’s Club

             negligence;

             c.            Probable future medical expenses, physical pain,

             suffering, lost enjoyment of life and mental anguish Plaintiff


                                               4



        Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 5 of 12
                                          EXHIBIT A
                                                                                            Electronically Filed - Cass - October 09, 2020 - 02:03 PM
               would not otherwise be subjected to but for the injuries she

               sustained as a result of Sam’s Club negligence.

         WHEREFORE Plaintiff Cheryl Kyle respectfully prays that this Court enter a

judgment in her favor and against Sam’s East, Inc. d/b/a Raymore Sam’s Club No. 8243

in an amount that is fair and reasonable, for her costs of this action and such other and

further relief as the Court deems just and proper.

                                   Respectfully Submitted,

                                   COUCH, PIERCE, KING &
                                   WHARTON, CHARTERED



                                   MICHAEL W. WHARTON           MO#40787
                                   12 Corporate Woods Suite 370
                                   10975 Benson Drive
                                   Overland Park, Kansas 66210
                                   Telephone: 913-451-8430
                                   Fax: 913-451-8531
                                   Email: mwharton@cpkwlaw.com
                                   ATTORNEYS FOR PLAINTIFF

                             DEMAND FOR JURY TRIAL

           COMES NOW the plaintiff, Cheryl Kyle, and demands trial by jury on all

issues so triable.


                                   MICHAEL W.            TON




                                                          5



         Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 6 of 12
                                       EXHIBIT A
                                                                                             Electronically Filed - Cass - October 09, 2020 - 02:03 PM
                                                                       20CA-CC00227

            IN THE CIRCUIT COURT OF CASS COUNTY, MISSOURI


CHERYL KYLE
11303 Bristol Terrace
Kansas City, MO 64134,

              Plaintiff,

v.                                              Case No. _
                                                Court No.
SAM’S EAST, INC. d/b/a RAYMORE
SAM’S CLUB NO. 8243
[Serve:  CT Corporation System
          120 South Central Ave.
          Clayton, MO 63105]

              Defendant.

               NOTICE OF SERVICE OF DISCOVERY REQUESTS

       Plaintiff, Cheryl Kyle, hereby notifies the Court and counsel that she has served

Plaintiffs First set of Interrogatories on Defendant Sam’s East, Inc. and Plaintiffs First

Request for Production of Documents on Defendant Sam’s East, Inc. by serving same with

the petition for damages.

                                       Respectfully Submitted,

                                       COUCH, PIERCE, KING &
                                       WHARTON,       TERED


                                       MICHAEL W. WH| RTON            MO#40787
                                       12 Corporate Woods Suite 370
                                       10975 Benson Drive
                                       Overland Park, Kansas 66210
                                       Telephone: 913-451-8430/Fax: 913-451-8531
                                       Email: mwharton@cpkwlaw. com
                                       ATTORNEYS FOR PLAINTIFF




         Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 7 of 12
                                      EXHIBIT A
                                                                                                Electronically Filed - Cass - October 09, 2020 - 02:03 PM
                                                                            20CA-CC00227                                                                    !
                                                                                                                                                            1

                                                                                                                                                            ;
                IN THE CIRCUIT COURT OF CASS COUNTY, MISSOURI
                                                                                                                                                            <


CHERYL KYLE
11303 Bristol Terrace                                                                                                                                       !
Kansas City, MO 64134,

                  Plaintiff,                                                                                                                                i

v.                                                   Case No. _
                                                     Court No.                                                                                              !
SAM’S EAST, INC. d/b/a RAYMORE
SAM’S CLUB NO. 8243
[Serve:  CT Corporation System
          120 South Central Ave.
          Clayton, MO 63105]

                                Defendant.

                     REQUEST AND SERVICE INSTRUCTION FORM

To:       Clerk of the Circuit Court

Please issue a Summons in this action to SAM’S EAST, INC. d/b/a RAYMORE
SAM’S CLUB NO. 8243 whose address for service is:

                  CT Corporation System
                  120 S. Central Ave.
                  Clayton, MO 63105

     XX         a. Service through the Sheriff of St. Louis County, State of Missouri.

           b.     Service by an authorized process server.

       c.    Certified mail service by the undersigned litigant or attorney, who
understands that it is their responsibility to obtain service and to make the return to the
clerk. The postal receipt for service must be filed with the clerk's office to prove service.

         d.       Certified mail service by the Sheriff of                County, Missouri.
Sheriff of                    County does not do out-of-state service by certified mail.

 XX        e.     Return to undersigned attorney for service.




           Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 8 of 12
                                           EXHIBIT A
                                                                         Electronically Filed - Cass - October 09, 2020 - 02:03 PM
                                                                                                                                     !
                                                                                                                                     I
                                                                                                                                     ;




                                                                                                                                     i
                          ;/                                                                                                         i
   Michael W. Wharton
Attorney for Plaintiff Cheryl Kylb_                                                                                                  i
Mo. Sup. Ct. No. 40787                                                                                                               I
                                                                                                                                     j
Address 10975 Benson Dr. Ste. 370
       Overland Park. KS 66210
                                                                                                                                     i
Telephone No. 913-451-8430                                                                                                           i
Fax No. 913-451-8531




        Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 9 of 12
                                      EXHIBIT A
                                                                          Electronically Filed - Cass - October 13, 2020 - 10:33 AM
             COUCH, PIERCE, KING & WHARTON, CHARTERED
                                     ATTORNEYS AT LAW
                                 12 CORPORATE WOODS, SUITE 370
                                    10975 BENSON DRIVE
                              OVERLAND PARK, KANSAS 66210-2120
                                        (913) 451-8430
                                     FAX - (913) 451-8531


Michael Wharton
Email: mwharton@cpkwlaw.com
Direct Dial: (913) 451-8434
Extension: 205


                                     October 13, 2020

Clerk of the Circuit Court

RE:    Kay Mathis v Family Dollar
       D/Accident: October 6, 2019

Dear Sir or Madam:

Attached please find the additional $5.00 for the filing fee.

Very truly yours,

/s/ Michael W. Wharton

Michael W. Wharton
For the Firm

MWW/msg




        Case 4:20-cv-00933-BP Document 1-1 Filed 11/23/20 Page 10 of 12
                                        EXHIBIT A
             IN THE 17TH JUDICIAL CIRCUIT, CASS COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20CA-CC00227
WILLIAM B COLLINS
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
CHERYL KYLE                                                     MICHAEL WAYNE WHARTON
                                                                SUITE 370
                                                                10975 BENSON DRIVE
                                                          vs.   OVERLAND PARK, KS 66210
Defendant/Respondent:                                           Court Address:
SAM'S EAST, INC.                                                Cass County Justice Center
Nature of Suit:                                                 2501 West Mechanic
CC Pers Injury-Other                                            HARRISONVILLE, MO 64701
                                                                                                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: SAM'S EAST, INC.
                            Alias: D/B/A RAYMORE SAM'S CLUB NO 8243
 120 SOUTH CENTRAL AVENUE
 CT CORPORATION SYSTEM
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                 /s/ Kim York, Circuit Clerk,
                                     _______________________________           10/13/2020, 10:51 AM
                                                                       ______________________________________________________
       CASS COUNTY
                                                   Date                                      Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-651
                                                           1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 4:20-cv-00933-BP Document 1-1 Filed  11/23/20      Page 11 of 12
                                                                    EXHIBIT A
                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                                                                              Electronically Filed - Cass - October 23, 2020 - 09:09 AM
m
Judge or Division:
WILLIAM B COLLINS
                   IN THE 17TH JUDICIAL CIRCUIT, CASS COUNTY, MISSOURI

                                                                      Case Number: 20CA-CC00227
                                                                                                                               5 ^ n/ik
Plaintiff/Petitioner.                                                 PlaintifTs/Petitioner’s Attomey/Address
CHERYL KYLE                                                           MICHAEL WAYNE WHARTON
                                                                      SUITE 370
                                                                      10975 BENSON DRIVE
                                                                vs.   OVERLAND PARK, KS 66210
Defendant/Respondent:                                                 Court Address:
SAM’S EAST, INC.                                                      Cass County Justice Center
Nature of Suit:                                                       2501 West Mechanic
CC Pers Injury-Other                                                  HARRISONVILLE, MO 64701
                                                                                                                                  (Date File Stamp)
                                                            Summons in Civil Case
 The State of Missouri to:            SAM'S EAST, INC.
                         Alias:D/B/A RAYMORE SAM'S CLUB NO 8243
120 SOUTH CENTRAL AVENUE
CT CORPORATION SYSTEM                     3°CXCc&
CLAYTON, MO 63105
     COURT SEAL OF
                                                   w
                          You are summoned to appear before this court and to file your pleading to the petition, a
                                         copy of which is attached, and to serve a copy of your pleading upon the attorney for
       2
           Sis
                          p              plaintiff/petitioner at the above address all within 30 days after receiving this summons,
       c                  s>
                          2              exclusive of the day of service. If you fail to file your pleading, judgment by default may
       L
                                         be taken against you for the relief demanded in the petition.

       CASS COUNTY
                                                         /s/Kim York, Circuit Clerk, 10/13/2020,10:51 AM
                                                            Qa(e                                                ClefR
                                         Further Information:
                                                 Sheriffs or Server’s Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by: (check one)
    □ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    □ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with                     rj
        ________________________________________________________ , a person of the defendant's/respondent’s family over the age of
        15 years who permanently resides with the defendant/respondent,
    □ (fop^iervice on a
                                                           copy of the summ°ns and a c(intm^si8^i^list               r - :.3
                                                                                                            C i              (title).                    <r3
          other:                                                                                                                                        r-o
                                                                                                                                   r“r                  cn
                         CT CORPORATION                                                                                             —i                  h'j
    Served at
    in St. Louis Qounty                       ~        (County/City of St. Louis), MO, on QQJ 2 2 2020             (date)-at       ml       ddfess)
                                                                                                                                            _j(time).
                                                                                                                                                        c3



    ____________/&*
                                                                                                                                    C "I
                       Printed Name of Sheriff or Server                                         J.w^Wgnature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authoriioa officer:     '           ~
                                                                                                                                   CD
                                   Subscribed and sworn to before me on                                                 (date).
             (Seal)
                                    My commission expires:
                                                                             Date                                  Notary Public
  Sheriffs Fees, if applicable
  Summons                      $.
  Non Est                            $.
  Sheriffs Deputy Salary
  Supplemental Surcharge             $         10.00
  Mileage                            $.                                   miles @ $..       per mile)
  Total                              $.
      :opy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  claj9&6)of suits, see Supreme Court Rule 54.________________________________________ '__________________________________


                                                    AO- Sa'? CC-%J3
                           CaseFor4:20-cv-00933-BP
                                   Court Use Only: Document Document
                      10 (SMCC)
                                                                         EXHIBIT AFiled
                                                                          1-1
                                                            Id # 20-SMCC-651        1 of 11/23/20
                                                                                         1            Page
                                                                                                     Civil     12 ofForm
                                                                                                           Procedure  12No. 1; Rules 54.01 - 54.05,
                                                                                             54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
